Citation Nr: 1430379	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO. 09 478 98	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus or posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2008 rating decision by the Indianapolis, Indiana Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied entitlement to service connection for hypertension to include as secondary to service-connected diabetes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the reasons set forth below, the Board has determined that additional evidentiary development is required.

The Veteran is currently service connection for diabetes mellitus and coronary artery disease.  The VA treatment notes include a current diagnosis of hypertension dated in 2003; however, the records in the file are only dated from May 2006.  In a June 2014 appellate brief, the Veteran, through his representative, asserted that his hypertension is caused or made worse by his service-connected PTSD or diabetes.  The Veteran cited medical literature supporting his assertions.  To date, the Veteran has not had a VA examination on this issue.  The Board finds a VA examination is necessary to determine the nature and etiology of his claimed hypertension.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his claimed hypertension prior to May 2006.  After the Veteran has signed the appropriate releases, those records not included in the claims file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination to determine the etiology of any current hypertension.  All indicated tests and studies are to be performed, and a comprehensive recreational, occupational, and medical history is to be obtained.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on the results of the physical examination and claims file review, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hypertension was caused or aggravated by active service or service-connected diabetes and/or PTSD.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Thereafter, the AOJ should determine whether any additional development is required and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal since the June 2012 SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



